Taft, C. J.
The exceptions in this case were taken in the County Court for the County of Washington at its September Term, 1898. The court took its final adjournment on 3d December of that year. The court met for the disposition of cases which had been left “with the court” on the 28th day • of *324December and tbe bill of exceptions in this case was filed 27th January, 1899, more than fifty days after final adjournment. In causes pending in the County Court, exceptions must be filed with the clerk within thirty days from the rising of the court. V. S. sec. 1626. And if they are not so filed they cannot be entertained in the Supreme Court. Higbee v. Sutton, 14 Vt. 555; Shattuck v. Oakes, ib. 556; Small v. Haskins, 29 Vt. 187; Nixon v. Phelps, ib. 198. No agreement of the parties that exceptions may be filed after thirty days from the time of final adjournment can give jurisdiction to this court.
This case is not in conflict with Hall v. Simpson, 63 Vt. 601. It does not appear in that case whether the exceptions were filed within or after the expiration of thirty days from the time of final adjournment. The written statement of facts was amended more than thirty days after the rising of the court and the only question in that case was as to the power of amending the statement after the exceptions were filed. The court held that that could not be done. The effect of that case may be to hold that the parties cannot object to the validity of a judgment entered after the term of couVt has adjourned when the case has been left with the court for judgment, by agreement of parties. But in respect to exceptions, no agreement of the parties can extend the term of court for the purpose of filing them. A majority of the court hold they must be filed within thirty days from the time of final adjournment or the court cannot entertain them.

Exceptions dismissed.